 



Exhibit 10.2
 
Published CUSIP Number: XXXXXXXXX
364-DAY CREDIT AGREEMENT
Dated as of November 16, 2007
among
VULCAN MATERIALS COMPANY 1,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent,
and
The Other Lenders Party Hereto
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent
J.P. MORGAN SECURITIES INC.,
REGIONS BANK
and
UBS LOAN FINANCE LLC,
as
Co-Documentation Agents
BANC OF AMERICA SECURITIES LLC
and
WACHOVIA CAPITAL MARKETS, LLC,
as
Joint Lead Arrangers and Joint Bookrunners
 
 

1   Successor by merger to and formerly known as VIRGINIA HOLDCO, INC., a New
Jersey corporation, with such name change occurring on or about the date hereof.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page   ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
 
           
1.01
  Defined Terms     1  
1.02
  Other Interpretive Provisions     17  
1.03
  Accounting Terms     18  
1.04
  Rounding     18  
1.05
  Times of Day     18  
 
            ARTICLE II. THE COMMITMENTS AND BORROWINGS     18  
 
           
2.01
  Committed Loans     18  
2.02
  Borrowings, Conversions and Continuations of Committed Loans     19  
2.03
  Bid Loans     20  
2.04
  [Reserved.]     23  
2.05
  Prepayments     23  
2.06
  Termination or Reduction of Commitments     24  
2.07
  Repayment of Loans     24  
2.08
  Interest     24  
2.09
  Fees     25  
2.10
  Computation of Interest and Fees     25  
2.11
  Evidence of Debt     26  
2.12
  Payments Generally; Administrative Agent’s Clawback     26  
2.13
  Sharing of Payments by Lenders     28  
2.14
  Increase in Commitments     28  
2.15
  Extension of Maturity Date     29  
 
            ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY     31  
 
           
3.01
  Taxes     31  
3.02
  Illegality     33  
3.03
  Inability to Determine Rates     33  
3.04
  Increased Costs     34  
3.05
  Compensation for Losses     35  
3.06
  Mitigation Obligations; Replacement of Lenders     36  
3.07
  Survival     36  
 
            ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS     36  
 
           
4.01
  Conditions of Initial Borrowing     36  
4.02
  Conditions to all Borrowings     38  
 
            ARTICLE V. REPRESENTATIONS AND WARRANTIES     38  
 
           
5.01
  Existence, Qualification and Power     38  

i



--------------------------------------------------------------------------------



 



              Section       Page  
5.02
  Authorization; No Contravention; Governmental Authorization     39  
5.03
  Binding Effect     39  
5.04
  Financial Statements; No Material Adverse Effect     39  
5.05
  Litigation     40  
5.06
  Taxes     40  
5.07
  ERISA Compliance     40  
5.08
  Margin Regulations; Investment Company Act     40  
5.09
  Disclosure     40  
5.10
  Compliance with Laws     41  
5.11
  Taxpayer Identification Number     41  
 
            ARTICLE VI. AFFIRMATIVE COVENANTS     41  
 
           
6.01
  Financial Statements     41  
6.02
  Certificates; Other Information     42  
6.03
  Notices     43  
6.04
  Payment of Obligations     43  
6.05
  Preservation of Existence     43  
6.06
  Maintenance of Properties     44  
6.07
  Self-Insurance     44  
6.08
  Compliance with Laws     44  
6.09
  Books and Records; Inspection Rights     44  
6.10
  Use of Proceeds     44  
 
            ARTICLE VII. NEGATIVE COVENANTS     45  
 
           
7.01
  Liens     45  
7.02
  Fundamental Changes     46  
7.03
  Sales of Assets     46  
7.04
  Dissolution     46  
7.05
  Use of Proceeds     46  
7.06
  Ratio of Consolidated Debt to Total Capitalization     46  
 
            ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES     47  
 
           
8.01
  Events of Default     47  
8.02
  Remedies Upon Event of Default     49  
8.03
  Application of Funds     50  
 
            ARTICLE IX. ADMINISTRATIVE AGENT     50  
 
           
9.01
  Appointment and Authority     50  
9.02
  Rights as a Lender     50  
9.03
  Exculpatory Provisions     51  
9.04
  Reliance by Administrative Agent     51  
9.05
  Delegation of Duties     52  
9.06
  Resignation of Administrative Agent     52  

ii



--------------------------------------------------------------------------------



 



              Section       Page  
9.07
  Non-Reliance on Administrative Agent and Other Lenders     53  
9.08
  No Other Duties, Etc.     53  
9.09
  Administrative Agent May File Proofs of Claim     53  
 
            ARTICLE X. MISCELLANEOUS     54  
 
           
10.01
  Amendments, Etc.     54  
10.02
  Notices; Effectiveness; Electronic Communication     55  
10.03
  No Waiver; Cumulative Remedies     56  
10.04
  Expenses; Indemnity; Damage Waiver     57  
10.05
  Payments Set Aside     58  
10.06
  Successors and Assigns     59  
10.07
  Treatment of Certain Information; Confidentiality     62  
10.08
  Right of Setoff     63  
10.09
  Interest Rate Limitation     63  
10.10
  Counterparts; Integration; Effectiveness     63  
10.11
  Survival of Representations and Warranties     63  
10.12
  Severability     64  
10.13
  Replacement of Lenders     64  
10.14
  Governing Law; Jurisdiction; Etc.     64  
10.15
  Waiver of Jury Trial     65  
10.16
  No Advisory or Fiduciary Responsibility     66  
10.17
  USA PATRIOT Act Notice     66  
 
            SIGNATURES     S-1  

iii



--------------------------------------------------------------------------------



 



              SCHEDULES        
 
           
2.01  
  Commitments and Applicable Percentages        
10.02
  Administrative Agent’s Office; Certain Addresses for Notices        
 
            EXHIBITS          
 
  Form of        
 
           
A   
  Committed Loan Notice        
B-1
  Bid Request        
B-2
  Competitive Bid        
C   
  Note        
D   
  Compliance Certificate        
E   
  Assignment and Assumption        
F-1
  Borrower Opinion        
F-2
  Special Counsel to the Borrower Opinion        

iv



--------------------------------------------------------------------------------



 



364-DAY CREDIT AGREEMENT
     THIS 364-DAY CREDIT AGREEMENT (this “Agreement”) is entered into as of
November 16, 2007, among VIRGINIA HOLDCO, INC., a New Jersey corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent.
     The Borrower has requested that the Lenders provide a revolving credit
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Absolute Rate” means a fixed rate of interest expressed in multiples of
1/100th of one basis point.
     “Absolute Rate Loan” means a Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.
     “Acquisition” means the acquisition by the Borrower of all of the issued
and outstanding capital stock of the Target and its Subsidiaries as described in
the Acquisition Agreement.
     “Acquisition Agreement” means the Agreement and Plan of Merger dated as of
February 19, 2007, by and among the Borrower, the Target, VMC, Virginia Merger
Sub, Inc., a New Jersey corporation, and Fresno Merger Sub, Inc., a Florida
corporation, as amended by Amendment No. 1 dated as of April 9, 2007 and as
further amended from time to time.
     “Acquisition Documents” means, collectively, the Acquisition Agreement and
all other material agreements executed in connection with the Acquisition, as
amended from time to time.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify to
the Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Agreement” has the meaning set forth in the introductory paragraph hereto.
     “Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans has been terminated pursuant to Section 8.02 or if the
Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.
     “Applicable Rate” means, from time to time, the following percentages per
annum, based upon the Debt Rating as set forth below:

                    Applicable Rate     Pricing   Debt Ratings   Facility  
Eurodollar Rate + Level   S&P/Moody’s   Fee   LIBOR Daily Floating Rate +  
1
  A/A2 or higher   0.045%   0.155%
2
  A-/A3   0.050%   0.200%
3
  BBB+/Baa1   0.065%   0.235%
4
  BBB/Baa2 or lower   0.085%   0.315%

     “Debt Rating” means, as of any date of determination, the rating as
determined by either S&P or Moody’s (collectively, the “Debt Ratings”) of the
Borrower’s non-credit-enhanced, senior unsecured long-term debt; provided that
(a) if the respective Debt Ratings issued by the foregoing rating agencies
differ by one level, then the Pricing Level for the higher of such Debt Ratings
shall apply (with the Debt Rating for Pricing Level 1 being the highest and the
Debt Rating for Pricing Level 4 being the lowest); (b) if there is a split in
Debt Ratings of more than one level, then the Pricing Level that is one level
lower than the Pricing Level of the higher Debt Rating shall apply; and (c) if
the Borrower does not have any Debt Rating, Pricing Level 4 shall apply.
Initially, the Applicable Rate shall be determined based upon the publicly
announced Debt Rating in effect on the Closing Date. Thereafter, each change in
the Applicable Rate resulting from a publicly announced change in the Debt
Rating shall be effective during the period commencing on the date of the public
announcement or publication thereof by S&P or Moody’s, respectively, or, in the
absence of such announcement or publication, on the effective date of such
changed Debt Rating, and ending on the date immediately preceding the effective
date of the next such change.

2



--------------------------------------------------------------------------------



 



     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means each of Banc of America Securities LLC and Wachovia
Capital Markets, LLC, each in its capacity as a joint lead arranger and joint
bookrunner.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Availability Period” means the period from and including the Closing Date
to the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.
     “Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of
the same Type from each of the Lenders whose offer to make one or more Bid Loans
as part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.
     “Bid Loan” has the meaning specified in Section 2.03(a).
     “Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such
Bid Loan to the Borrower.
     “Bid Loan Sublimit” means an amount equal to $200,000,000. The Bid Loan
Sublimit is part of, and not in addition to, the Aggregate Commitments.

3



--------------------------------------------------------------------------------



 



     “Bid Request” means a written request for one or more Bid Loans
substantially in the form of Exhibit B-1.
     “Borrower” means Virginia Holdco, Inc., a New Jersey corporation, to be
re-named “Vulcan Materials Company” on or about the Closing Date.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Committed Borrowing or a Bid Borrowing, as the context
may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of North Carolina and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
     “Capital Stock” means any nonredeemable capital stock of the Borrower or
any Consolidated Subsidiary (to the extent issued to a Person other than the
Borrower), whether common or preferred.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 10.01.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means, as to each Lender, its obligation to make Committed
Loans to the Borrower pursuant to Section 2.01, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Commitments on the Closing Date is $500,000,000.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.
     “Committed Loan” has the meaning specified in Section 2.01.
     “Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar

4



--------------------------------------------------------------------------------



 



Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.
     “Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit B-2, duly completed and signed by a
Lender.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated Debt” means at any date all obligations for indebtedness for
borrowed money shown on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of such date (or would be if a balance sheet were
prepared on such date); provided that indebtedness for borrowed money of any
Partially Owned Subsidiary which is a Consolidated Subsidiary shall be equal to
the Guaranteed Amount, if any, of such indebtedness.
     “Consolidated Subsidiary” means at any date any Subsidiary or other entity
the accounts of which, in accordance with GAAP, are consolidated with those of
any Person in its consolidated financial statements as of such date.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Controlled Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.
     “Debt Rating” has the meaning specified in the definition of “Applicable
Rate”.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) 2% per annum; provided, however, that with respect to a Eurodollar Rate
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Committed Loans required to be funded by it hereunder within one
Business Day of the date required to be funded by it hereunder unless such
failure has been cured, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good

5



--------------------------------------------------------------------------------



 



faith dispute or unless such failure has been cured, or (c) has been deemed
insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).
     “Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses or governmental restrictions
relating to pollution and the protection of the environment or the release of
any materials into the environment, including those related to hazardous
substances or wastes, air emissions and discharges to waste or public systems.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived,
with respect to a Pension Plan; (b) a withdrawal by the Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA or contributions to
a Pension Plan in the ordinary course, upon the Borrower or any ERISA Affiliate.
     “Eurodollar Bid Margin” means the margin above or below the Eurodollar Rate
to be added to or subtracted from the Eurodollar Rate, which margin shall be
expressed in multiples of 1/100th of one basis point.
     “Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Rate.

6



--------------------------------------------------------------------------------



 



     “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

                 
 
  Eurodollar Rate   =   Eurodollar Base Rate    
 
     
 
   
 
      1.00 – Eurodollar Reserve Percentage    

     Where,
     “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in immediately
available funds in the approximate amount of the Eurodollar Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.
     “Eurodollar Rate Committed Loan” means a Committed Loan that bears interest
at a rate based on the Eurodollar Rate.
     “Eurodollar Rate Loan” means a Eurodollar Rate Committed Loan or a
Eurodollar Margin Bid Loan.
     “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). The Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage. The LIBOR
Daily Floating Rate for each outstanding LIBOR Floating Rate Loan shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its

7



--------------------------------------------------------------------------------



 



principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
     “Existing Credit Facilities” means the Existing Vulcan Credit Facilities
and the Existing Target Credit Facility.
     “Existing Target Credit Facility” means that certain Credit Agreement dated
as of May 27, 2004 among the Target, material domestic subsidiaries from time to
time parties thereto, lenders parties thereto, and Wachovia Bank, National
Association, as Administrative Agent, as amended.
     “Existing Vulcan Credit Facilities” means the credit facility provided
under the Existing Vulcan 364-Day Credit Agreement and the Existing Vulcan
Five-Year Credit Agreement, respectively.
     “Existing Vulcan Five-Year Credit Agreement” means that certain Credit
Agreement dated as of June 28, 2006 by and among VMC, the lenders party thereto
from time to time, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender, as amended by Amendment No. 1 to Credit Agreement
dated as of September 15, 2006 and Amendment No. 2 to Credit Agreement dated as
of February 27, 2007.
     “Existing Vulcan 364-Day Credit Agreement” means that certain Credit
Agreement dated as of September 15, 2006 among VMC, the lenders party thereto
from time to time, and Bank of America, N.A. as Administrative Agent, as amended
by Amendment No. 1 to Credit Agreement dated as of February 27, 2007.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

8



--------------------------------------------------------------------------------



 



     “Fee Letter” means, collectively, (a) the letter agreement, dated May 29,
2007, among the Borrower and the Arrangers and (b) the letter agreement, dated
May 29, 2007, between the Borrower and the Administrative Agent.
     “Five-Year Working Capital Credit Agreement” means that certain Five-Year
Credit Agreement, dated as of November 16, 2007, by and among the Borrower, Bank
of America, N.A., as administrative agent, and the lenders party thereto.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness or other
obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of such
Person (a) to secure, purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation (whether arising
by virtue of partnership arrangements, by agreement to keep-well, to purchase
assets, goods, securities or services, to provide collateral security, to
take-or-pay, or to maintain financial statement conditions or otherwise) or
(b) entered into for the purpose of assuring in any other manner the obligee of
such Indebtedness or other obligation of the payment thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

9



--------------------------------------------------------------------------------



 



     “Guaranteed Amount” means, with respect to the Indebtedness of another
Person, the aggregate amount for which the Borrower is liable (whether by
Guarantee or as a general partner or otherwise, but excluding any amounts with
respect to which the Borrower is expressly exculpated).
     “Indebtedness” of any Person means at any date, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (d) the capitalized amount of all obligations of such Person
as lessee under capital leases (excluding all Synthetic Lease Obligations) that
are required to be accounted for as capital leases on a balance sheet of such
Person under GAAP, (e) all obligations of such Person to reimburse any bank or
other Person in respect of amounts payable under a banker’s acceptance, (f) all
obligations (contingent or otherwise) of such Person to reimburse any bank or
other Person in respect of amounts paid or to be paid under a drawn letter of
credit or similar instrument, (g) all Indebtedness of others secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person, and (h) all Indebtedness of others Guaranteed by such Person.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 10.04(b).
     “Information” has the meaning specified in Section 10.07.
     “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date;
provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates;
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date, and (c) as to any LIBOR Floating
Rate Loan, the first Business Day of each month and the Maturity Date.
     “Interest Period” means (a) as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or (in the case of
any Eurodollar Rate Committed Loan) converted to or continued as a Eurodollar
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in its Committed Loan Notice or Bid Request, as the
case may be; and (b) as to each Absolute Rate Loan, a period of not less than
seven days and not more than 360 days as selected by the Borrower in its Bid
Request; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar

10



--------------------------------------------------------------------------------



 



month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Interest Rate Change Date” means, with respect to the LIBOR Daily Floating
Rate, the first day of each month; provided, however, that if such date is not a
Business Day, then the “Interest Rate Change Date” shall be the next succeeding
Business Day.
     “Laws” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “Lender” has the meaning specified in the introductory paragraph hereto.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “LIBOR Daily Floating Rate” means a rate per annum determined by the
Administrative Agent pursuant to the following formula:

                 
 
  LIBOR Daily Floating Rate   =   LIBOR Daily Floating Base Rate    
 
     
 
   
 
      1.00 – Eurodollar Reserve Percentage    

     Where,
     “LIBOR Daily Floating Base Rate” means, for all Loans, on any day any such
Loan is outstanding, the fluctuating rate of interest (rounded upwards, as
necessary, to the nearest 1/100 of 1%) equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the most recent Interest Rate Change Date,
for Dollar deposits (for delivery on such Interest Rate Change Date) with a term
of one month, as adjusted from time to time in the Administrative Agent’s sole
discretion for changes in deposit insurance requirements and other regulatory
costs. If such rate is not available at such time for any reason, then the
“LIBOR Daily Floating Base Rate” shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery in
same day funds in the approximate amount of the Dollar denominated Loans
outstanding with a term equivalent to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at approximately 11:00 a.m. (London time), on each day any such
Loan is outstanding.

11



--------------------------------------------------------------------------------



 



     “LIBOR Floating Rate Loan” means a Loan that bears interest at a rate based
on the LIBOR Daily Floating Rate.
     “Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance,
lien (statutory or other), charge, or other security interest or encumbrance
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to real property, and any
capital lease having substantially the same economic effect as any of the
foregoing).
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Committed Loan or a Bid Loan.
     “Loan Documents” means this Agreement, each Note and the Fee Letter.
     “Material Adverse Effect” means (a) a material adverse effect upon, the
operations, business, properties or financial condition of the Borrower, VMC,
the Target and their respective Subsidiaries taken as a whole; (b) a material
impairment of the ability of the Borrower to perform its obligations under any
Loan Document; or (c) a material adverse effect upon the legality, validity,
binding effect or enforceability against the Borrower of any Loan Document.
     “Maturity Date” means the later of (a) the date that is 364 days after the
Closing Date (the “Original Maturity Date”) and (b) if maturity is extended
pursuant to Section 2.15, the date that is 364 days after the Original Maturity
Date; provided, however, that, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
     “Obligations” means all advances to, and debts, liabilities and other
monetary obligations of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint

12



--------------------------------------------------------------------------------



 



venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document. “Other Taxes” shall not include any Taxes imposed on (or
measured by reference to) gross income, net income, or gain.
     “Outstanding Amount” means, with respect to Committed Loans and Bid Loans
on any date, the aggregate outstanding principal amount thereof after giving
effect to any borrowings and prepayments or repayments of Committed Loans and
Bid Loans, as the case may be, occurring on such date.
     “Partially Owned Subsidiary” means a Subsidiary that is not a Wholly Owned
Subsidiary.
     “Participant” has the meaning specified in Section 10.06(d).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law or any Governmental Authority for taxes,
assessments or charges that are not yet due or are being contested;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or where the
validity or amount thereof is being contested in good faith by appropriate
proceedings;
     (c) pledges and deposits made in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

13



--------------------------------------------------------------------------------



 



     (e) judgment liens in respect of judgments that do not constitute an Event
of Default; and
     (f) easements, zoning restrictions, minor title imperfections, restrictions
on use, rights of way and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
its Subsidiaries;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means at any time an employee pension benefit plan which is covered
by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (a) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or
(b) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the Controlled Group is then making or accruing an obligation to
make contributions.
     “Platform” has the meaning specified in Section 6.02.
     “Properties” means all real property owned, leased or otherwise used or
occupied by the Borrower or any Subsidiary, wherever located.
     “Receivables” means all rights of the Borrower or its Subsidiaries to
payment, whether constituting an account, chattel paper, instrument, general
intangible or otherwise, arising from the sale of goods or services (including
rights under bill and hold arrangements) by the Borrower or its Subsidiaries
(and including the right to payment of any interest or finance charges and other
obligations with respect thereto).
     “Receivables Securitization” means any transaction or series of
transactions that may be entered into by the Borrower and its Subsidiaries
pursuant to which the Borrower and/or its Subsidiaries may sell, convey or
otherwise transfer to the Receivables Subsidiary and, in the case of a transfer
by the Receivables Subsidiary, any other Person, or may grant a security
interest in, any Receivables (whether now existing or arising in the future);
provided that:
     (a) no portion of the indebtedness or any other obligations (contingent or
otherwise) of a Receivables Subsidiary (i) is guaranteed by the Borrower or its
Subsidiaries (other than the Receivables Subsidiary and excluding guarantees of
obligations pursuant to customary securitization undertakings), (ii) is recourse
to or obligates the Borrower or its Subsidiaries (other than the Receivables
Subsidiary) for payment other than pursuant to customary securitization
undertakings or (iii) subjects any property or asset of the Borrower or its
Subsidiaries (other than the Receivables Subsidiary), directly or indirectly,
contingently or otherwise, to the satisfaction of

14



--------------------------------------------------------------------------------



 



obligations incurred in such transactions, other than pursuant to customary
securitization undertakings;
     (b) the Borrower and its Subsidiaries (other than the Receivables
Subsidiary) do not have any obligation to maintain or preserve the financial
condition of the Receivables Subsidiary or cause such entity to achieve certain
levels of operating results; and
     (c) fair value has been received.
     “Receivables Subsidiary” means a special purpose corporation that is a
wholly owned subsidiary of the Borrower, whose primary business shall be the
acquisition of Receivables pursuant to the Receivables Securitization and those
activities incidental to the Receivables Securitization.
     “Register” has the meaning specified in Section 10.06(c).
     “Registered Public Accounting Firm” has the meaning specified in the
Securities Laws and shall be independent of the Borrower as prescribed in the
Securities Laws.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Request for Borrowing” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, and
(b) with respect to a Bid Loan, a Bid Request.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the Aggregate Commitments or, if the commitment of each Lender
to make Loans has been terminated pursuant to Section 8.02, Lenders holding in
the aggregate more than 50% of the Total Outstandings; provided that the
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower
and, solely for purposes of notices given pursuant to Article II, any other
officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.

15



--------------------------------------------------------------------------------



 



     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Securities Laws” means the Securities Act of 1933, the Securities Exchange
Act of 1934, and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC, all as
amended.
     “Shareholders’ Equity” means, at any time, the shareholders’ equity of the
Borrower and its Consolidated Subsidiaries, as set forth or reflected on the
most recent consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries prepared in accordance with GAAP.
     “Significant Subsidiary” means any Subsidiary within the meaning of
Rule 1-02 under Regulation S-X promulgated by the SEC.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “SWAP Obligations” means all obligations of such Person with respect to
interest rate protection agreements, foreign currency exchange agreements or
other hedging arrangements (valued for any SWAP Obligation at any date, as the
net payments that such Person would have to make in the event of an early
termination of the applicable agreement on such date).
     “Synthetic Lease” means any operating lease under GAAP for which the lessee
retains federal tax ownership of the property leased.
     “Synthetic Lease Obligations” means any and all liabilities, indebtedness,
rent, and all other obligations of the Borrower or any Subsidiary owed under any
Synthetic Lease.
     “Target” means Florida Rock Industries, Inc., a Florida corporation.
     “Target Merger” means the merger of Fresno Merger Sub, Inc., a Florida
corporation, with and into the Target, with the Target as the surviving
corporation of such merger.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings or like charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
     “Total Capitalization” means the sum of (a) Shareholders’ Equity plus (b)
Consolidated Debt.
     “Total Outstandings” means on any date the aggregate Outstanding Amount of
all Loans.

16



--------------------------------------------------------------------------------



 



     “Transactions” means (a) the execution and delivery of the Loan Documents
and the borrowings hereunder and (b) the consummation of the Acquisition, the
Target Merger, the Vulcan Merger and the other transactions to occur pursuant to
the Acquisition Documents.
     “Type” means (a) with respect to a Committed Loan, its character as a Base
Rate Loan, a Eurodollar Rate Loan or a LIBOR Floating Rate Loan, and (b) with
respect to a Bid Loan, its character as an Absolute Rate Loan or a Eurodollar
Margin Bid Loan.
     “United States” and “U.S.” mean the United States of America.
     “VMC” means Vulcan Materials Company, a New Jersey corporation and the
surviving entity of the VMC Merger, to be renamed “VMC Corp.” on or about the
Closing Date.
     “Vulcan Merger” means the merger of Virginia Merger Sub, Inc., a New Jersey
corporation, with and into Vulcan Materials Company, a New Jersey corporation,
with Vulcan Materials Company as the surviving corporation of such merger.
     “Wholly Owned Subsidiary” means any Subsidiary all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by the Borrower.
     “Working Capital Credit Facilities” mean, collectively, (a) the 364-Day
Bridge Credit Agreement dated as of November 16, 2007, by and among the
Borrower, Wachovia Bank, National Association, as administrative agent, and the
lenders party thereto, (b) the Five-Year Working Capital Credit Agreement, and
(c) any revolving credit or comparable credit agreement dated on or after the
Closing Date by and among the Target and any financial institutions thereto.
     1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified,

17



--------------------------------------------------------------------------------



 



refer to such law or regulation as amended, modified or supplemented from time
to time, and (vi) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03 Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis throughout the applicable
period, as in effect from time to time, except as otherwise specifically
prescribed herein.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II.
THE COMMITMENTS AND BORROWINGS
     2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to the Borrower

18



--------------------------------------------------------------------------------



 



from time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender shall not exceed such Lender’s Commitment. Within the limits of each
Lender’s Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01, prepay under Section 2.05, and
reborrow under this Section 2.01. Committed Loans may be Base Rate Loans,
Eurodollar Rate Loans or LIBOR Floating Rate Loans, as further provided herein.
     2.02 Borrowings, Conversions and Continuations of Committed Loans.
     (a) Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 12:00 noon (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
or of any conversion of Eurodollar Rate Loans to Base Rate Committed Loans or
LIBOR Floating Rate Loans, and (ii) on the requested date of any Borrowing of
Base Rate Committed Loans or LIBOR Floating Rate Loans. Each telephonic notice
by the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Each Borrowing of or conversion to Base Rate Committed Loans or
LIBOR Floating Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, and (v) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Committed Loan in a Committed Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Committed Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a

19



--------------------------------------------------------------------------------



 



Committed Borrowing, each Lender shall make the amount of its Committed Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Borrowing, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower and
the Lenders of any change in Bank of America’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than ten Interest Periods in
effect with respect to Committed Loans.
     2.03 Bid Loans.
     (a) General. Subject to the terms and conditions set forth herein, each
Lender agrees that the Borrower may from time to time request the Lenders to
submit offers to make loans (each such loan, a “Bid Loan”) to the Borrower prior
to the Maturity Date pursuant to this Section 2.03; provided, however, that
after giving effect to any Bid Borrowing, (i) the Total Outstandings shall not
exceed the Aggregate Commitments, and (ii) the aggregate Outstanding Amount of
all Bid Loans shall not exceed the Bid Loan Sublimit. There shall not be more
than ten different Interest Periods in effect with respect to Bid Loans at any
time.
     (b) Requesting Competitive Bids. The Borrower may request the submission of
Competitive Bids by delivering a Bid Request to the Administrative Agent not
later than 12:00 noon (i) one Business Day prior to the requested date of any
Bid Borrowing that is to consist of Absolute Rate Loans, or (ii) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
Eurodollar Margin Bid Loans. Each Bid Request shall specify (i) the requested
date of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $10,000,000 or a whole
multiple of $5,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, and (iv) the duration of the Interest Period with respect thereto,
and shall be signed by a Responsible Officer of the Borrower. No Bid Request
shall contain a request for (i) more than one Type of Bid Loan or (ii) Bid Loans
having more than three different Interest Periods. Unless the Administrative
Agent otherwise

20



--------------------------------------------------------------------------------



 



agrees in its sole and absolute discretion, the Borrower may not submit a Bid
Request if it has submitted another Bid Request within the prior five Business
Days.
     (c) Submitting Competitive Bids.
     (i) The Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from the Borrower and the contents of such Bid Request.
     (ii) Each Lender may (but shall have no obligation to) submit a Competitive
Bid containing an offer to make one or more Bid Loans in response to such Bid
Request. Such Competitive Bid must be delivered to the Administrative Agent not
later than 10:30 a.m. (A) on the requested date of any Bid Borrowing that is to
consist of Absolute Rate Loans, and (B) three Business Days prior to the
requested date of any Bid Borrowing that is to consist of Eurodollar Margin Bid
Loans; provided, however, that any Competitive Bid submitted by Bank of America
in its capacity as a Lender in response to any Bid Request must be submitted to
the Administrative Agent not later than 10:15 a.m. on the date on which
Competitive Bids are required to be delivered by the other Lenders in response
to such Bid Request. Each Competitive Bid shall specify (A) the proposed date of
the Bid Borrowing; (B) the principal amount of each Bid Loan for which such
Competitive Bid is being made, which principal amount (x) may be equal to,
greater than or less than the Commitment of the bidding Lender, (y) must be
$10,000,000 or a whole multiple of $5,000,000 in excess thereof, and (z) may not
exceed the principal amount of Bid Loans for which Competitive Bids were
requested; (C) if the proposed Bid Borrowing is to consist of Absolute Rate
Loans, the Absolute Rate offered for each such Bid Loan and the Interest Period
applicable thereto; (D) if the proposed Bid Borrowing is to consist of
Eurodollar Margin Bid Loans, the Eurodollar Bid Margin with respect to each such
Eurodollar Margin Bid Loan and the Interest Period applicable thereto; and
(E) the identity of the bidding Lender.
     (iii) Any Competitive Bid shall be disregarded if it (A) is received after
the applicable time specified in clause (ii) above, (B) is not substantially in
the form of a Competitive Bid as specified herein, (C) contains qualifying,
conditional or similar language, (D) proposes terms other than or in addition to
those set forth in the applicable Bid Request, or (E) is otherwise not
responsive to such Bid Request. Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids. Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error. The Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.
     (iv) Subject only to the provisions of Sections 3.02, 3.03 and 4.02 and
clause (iii) above, each Competitive Bid shall be irrevocable.
     (d) Notice to Borrower of Competitive Bids. Not later than 11:00 a.m.
(i) on the requested date of any Bid Borrowing that is to consist of Absolute
Rate Loans, or (ii) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of Eurodollar

21



--------------------------------------------------------------------------------



 



Margin Bid Loans, the Administrative Agent shall notify the Borrower of the
identity of each Lender that has submitted a Competitive Bid that complies with
Section 2.03(c) and of the terms of the offers contained in each such
Competitive Bid.
     (e) Acceptance of Competitive Bids. Not later than 11:30 a.m. (i) on the
requested date of any Bid Borrowing that is to consist of Absolute Rate Loans,
and (ii) three Business Days prior to the requested date of any Bid Borrowing
that is to consist of Eurodollar Margin Bid Loans, the Borrower shall notify the
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.03(d). The Borrower shall be under no obligation to accept
any Competitive Bid and may choose to reject all Competitive Bids. In the case
of acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted. The Borrower may
accept any Competitive Bid in whole or in part; provided that:
     (i) the aggregate principal amount of each Bid Borrowing may not exceed the
applicable amount set forth in the related Bid Request;
     (ii) the principal amount of each Bid Loan must be $10,000,000 or a whole
multiple of $5,000,000 in excess thereof;
     (iii) the acceptance of offers may be made only on the basis of ascending
Absolute Rates or Eurodollar Bid Margins within each Interest Period; and
     (iv) the Borrower may not accept any offer that is described in Section
2.03(c)(iii) or that otherwise fails to comply with the requirements hereof.
     (f) Procedure for Identical Bids. If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or Eurodollar Bid Margin, as the case
may be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or Eurodollar Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.03(e)(iii))
would be to cause the aggregate outstanding principal amount of the applicable
Bid Borrowing to exceed the amount specified therefor in the related Bid
Request, then, unless otherwise agreed by the Borrower, the Administrative Agent
and such Lenders, such Competitive Bids shall be accepted as nearly as possible
in proportion to the amount offered by each such Lender in respect of such
Interest Period, with such accepted amounts being rounded to the nearest whole
multiple of $1,000,000.
     (g) Notice to Lenders of Acceptance or Rejection of Bids. The
Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing. Any Competitive Bid or portion thereof
that is not accepted by the Borrower by the applicable time specified in
Section 2.03(e) shall be deemed rejected.
     (h) Notice of Eurodollar Rate. If any Bid Borrowing is to consist of
Eurodollar Margin Loans, the Administrative Agent shall determine the Eurodollar
Rate for the relevant

22



--------------------------------------------------------------------------------



 



Interest Period, and promptly after making such determination, shall notify the
Borrower and the Lenders that will be participating in such Bid Borrowing of
such Eurodollar Rate.
     (i) Funding of Bid Loans. Each Lender that has received notice pursuant to
Section 2.03(g) that all or a portion of its Competitive Bid has been accepted
by the Borrower shall make the amount of its Bid Loan(s) available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the date of the requested Bid
Borrowing. Upon satisfaction of the applicable conditions set forth in
Section 4.02, the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent.
     (j) Notice of Range of Bids. After each Competitive Bid auction pursuant to
this Section 2.03, the Administrative Agent shall notify each Lender that
submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.
     2.04 [Reserved.]
     2.05 Prepayments.
     (a) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice (which may be
conditional) must be received by the Administrative Agent not later than 12:00
noon (A) three Business Days prior to any date of prepayment of Eurodollar Rate
Loans and (B) on the date of prepayment of Base Rate Committed Loans or LIBOR
Floating Rate Loans; (ii) any prepayment of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans or LIBOR Floating
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be
repaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Committed Loans of the Lenders in accordance with their respective
Applicable Percentages.
     (b) If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall, on the next Business
Day following the date on which the Borrower receives notice from the
Administrative Agent, prepay Loans in an aggregate amount equal to such excess.

23



--------------------------------------------------------------------------------



 



     (c) No Bid Loan may be prepaid without the prior consent of the applicable
Bid Loan Lender.
     2.06 Termination or Reduction of Commitments. The Borrower may, upon notice
to the Administrative Agent, terminate the Aggregate Commitments, or from time
to time permanently reduce the Aggregate Commitments; provided that (a) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
three Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (d) if, after giving effect to any reduction of the
Aggregate Commitments, the Bid Loan Sublimit exceeds the amount of the Aggregate
Commitments, the Bid Loan Sublimit shall be automatically reduced by the amount
of such excess. The Administrative Agent will promptly notify the Lenders of any
such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination
     2.07 Repayment of Loans. The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.
     2.08 Interest.
     (a) At the Borrower’s option, subject to the provisions of subsection (b)
below, (i) each Eurodollar Rate Committed Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Committed Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate; (iii) each Bid Loan shall bear interest on the
outstanding principal amount thereof for the Interest Period therefor at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus (or minus)
the Eurodollar Bid Margin, or at the Absolute Rate for such Interest Period, as
the case may be; and (iv) each LIBOR Floating Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the LIBOR Daily Floating Rate plus the Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating

24



--------------------------------------------------------------------------------



 



interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
     (iii) Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09 Fees.
     (a) Facility Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender in accordance with its Applicable Percentage, a
facility fee equal to the Applicable Rate times the actual daily amount of the
Aggregate Commitments (or, if the Aggregate Commitments have terminated, on the
Total Outstandings), regardless of usage. The facility fee shall accrue at all
times during the Availability Period (and thereafter so long as any Committed
Loans remain outstanding), including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period (and, if applicable, thereafter on demand).
The facility fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Rate during any quarter, the actual daily amount shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.
     (b) Other Fees. The Borrower shall pay to each of Banc of America
Securities LLC, Wachovia Capital Markets, LLC and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
     2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

25



--------------------------------------------------------------------------------



 



     2.11 Evidence of Debt. The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
     2.12 Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 3:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
3:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Committed Borrowing of Eurodollar Rate Loans (or, in the
case of any Committed Borrowing of Base Rate Loans or LIBOR Floating Rate Loans,
prior to 1:00 p.m. on the date of such Committed Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Committed Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Committed Borrowing of Base Rate Loans or LIBOR Floating Rate
Loans, that such Lender has made such share available in accordance with and at
the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Committed Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day

26



--------------------------------------------------------------------------------



 



from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Borrowing set forth in Article IV are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
     (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Committed Loans and to make payments pursuant to
Section 10.04(c) are several and not joint. The failure of any Lender to make
any Committed Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be

27



--------------------------------------------------------------------------------



 



responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment under Section 10.04(c).
     (e) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Committed Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or to any assignee or participant, other than to the Borrower or
any Subsidiary thereof (as to which the provisions of this Section shall apply).
     The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.
     2.14 Increase in Commitments.
     (a) Request for Increase. Provided there exists no Default and no Default
would result therefrom, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may from time to time request an
increase in the Aggregate Commitments (an “Increase”) by an amount (for all such
requests) not exceeding $500,000,000; provided that (i) any such request for an
Increase shall be in a minimum amount of $25,000,000, and (ii) the Borrower may
make a maximum of five such requests; provided, however, the amount of Increases
hereunder plus the amount of Increases under the Five-Year Working

28



--------------------------------------------------------------------------------



 



Capital Credit Agreement (as such term is defined therein) shall not exceed, in
the aggregate, $500,000,000. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Lenders).
     (b) Lender Elections to Increase. Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested Increase. Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
     (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested Increase and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Borrower may also
invite Eligible Assignees to become additional Lenders (“Additional Lenders”)
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel; provided however, that the Borrower may
only invite such Additional Lenders after each existing Lender has notified the
Administrative Agent of its decision in accordance with clause (b) above, and
any such invitation to such Additional Lenders shall only be with respect to
amounts declined or deemed to be declined by existing Lenders.
     (d) Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such Increase and
the Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
each Increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower as of the Increase Effective Date (in sufficient
copies for each Lender) signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase, and (ii) certifying that, before and after
giving effect to such Increase, no Default exists or would result from such
Increase. The Borrower shall prepay Committed Loans outstanding to all or
certain of the Lenders on the Increase Effective Date (and pay any additional
amounts required pursuant to Section 3.05) and/or borrow Committed Loans from
all or certain of the Lenders on the Increase Effective Date to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Section.
     (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

29



--------------------------------------------------------------------------------



 



     2.15 Extension of Maturity Date.
     (a) Requests for Extension. The Borrower may, by notice to the
Administrative Agent (who shall promptly notify the Lenders) not more than
90 days but not less than 60 days prior to the date that is 364 days after the
Closing Date then in effect hereunder, request that each Lender extend the
Maturity Date (the “Original Maturity Date”) for one additional 364-day period.
     (b) Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
earlier than 30 days prior to the Original Maturity Date and not later than the
date (the “Notice Date”) that is 20 days prior to the Original Maturity Date,
advise the Administrative Agent whether or not such Lender agrees to such
extension (and each Lender that determines not to so extend their Maturity Date
(a “Non-Extending Lender”) shall notify the Administrative Agent of such fact
promptly after such determination (but in any event no later than the Notice
Date) and any Lender that does not so advise the Administrative Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender. The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
     (c) Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower of each Lender’s determination under this Section no later
than the date 15 days prior to the Original Maturity Date (or, if such date is
not a Business Day, on the next preceding Business Day).
     (d) Additional Commitment Lenders. The Borrower shall have the right to
replace each Non-Extending Lender with, and add as “Lenders” under this
Agreement in place thereof, one or more Eligible Assignees (each, an “Additional
Commitment Lender”) as provided in Section 10.13, provided that each of such
Additional Commitment Lenders shall enter into an Assignment and Assumption
pursuant to which such Additional Commitment Lender shall, effective as of the
Original Maturity Date, undertake a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date).
     (e) Minimum Extension Requirement. If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Maturity Date
(each, an “Extending Lender”) shall be more than 50% of the aggregate amount of
the Commitments in effect immediately prior to the Original Maturity Date, then,
effective as of the Original Maturity Date, the Maturity Date of each Extending
Lender and of each Additional Commitment Lender shall be extended to the date
falling 364 days after the Original Maturity Date (except that, if such date is
not a Business Day, such Maturity Date as so extended shall be the next
preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Agreement.
     (f) Conditions to Effectiveness of Extensions. As a condition precedent to
such extension, the Borrower shall deliver to the Administrative Agent a
certificate dated as of the Original Maturity Date (in sufficient copies for
each Extending Lender and each Additional Commitment Lender) signed by a
Responsible Officer of the Borrower (i) certifying and attaching the resolutions
adopted by the Borrower approving or consenting to such extension and
(ii) certifying that the representation and warranty contained in
Section 5.04(c) is true and correct

30



--------------------------------------------------------------------------------



 



on and as of the Original Maturity Date. In addition, on the Maturity Date of
each Non-Extending Lender, the Borrower shall prepay any Committed Loans
outstanding on such date (and pay any additional amounts required pursuant to
Section 3.05) to the extent necessary to keep outstanding Committed Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date.
     (g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Indemnification by the Borrower. Without duplication of any additional
amounts paid pursuant to Section 3.01(a), the Borrower shall indemnify the
Administrative Agent and each Lender, within ten days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority, provided that, if the Borrower determines that any such
Indemnified Taxes or Other Taxes were not correctly or legally imposed or
asserted, the Administrative Agent or the Lender, as applicable, shall allow the
Borrower to contest (and shall cooperate in such contest), the imposition of
such Tax upon the reasonable request of the Borrower and at the Borrower’s
expense; provided, however, that the Administrative Agent or the Lender, as
applicable, shall not be required to participate in any contest that would, in
its reasonable judgment, expose it to a material commercial disadvantage or
require it to disclose any information it considers confidential or proprietary.
A certificate as to the amount of such payment or liability delivered to the
Borrower

31



--------------------------------------------------------------------------------



 



by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive; provided
that such amounts are determined on a reasonable basis.
     (d) Evidence of Payments. As soon as reasonably practicable after any
payment of Indemnified Taxes or Other Taxes by the Borrower to a Governmental
Authority, the Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
     (e) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Each
Lender shall promptly provide such forms upon becoming aware of the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender (unless it is legally unable to do so as a result of a Change in Law) and
shall promptly notify the Borrower at any time it determines that any previously
delivered forms are no longer valid.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

32



--------------------------------------------------------------------------------



 



     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
     (f) Treatment of Certain Refunds and Credits. If the Administrative Agent
or any Lender determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes or determines in its sole discretion
exercised in good faith that it has obtained the benefit of a credit for Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund or the net benefit attributable to
such credit (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund or credit), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund or credit), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund or credit to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes that
it reasonably deems confidential) to the Borrower or any other Person.
     3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Committed
Loans or LIBOR Floating Rate Loans to Eurodollar Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
     3.03 Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Base

33



--------------------------------------------------------------------------------



 



Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan, or (c) the Eurodollar Base Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
     3.04 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);
     (ii) subject any Lender to any tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
     (iii) impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

34



--------------------------------------------------------------------------------



 



     (c) Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error;
provided that such determinations are made on a reasonable basis. The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).
     3.05 Compensation for Losses. Upon written request of any Lender (with a
copy to the Administrative Agent, which shall set forth in reasonable detail the
basis for requesting such amounts), from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or a LIBOR Floating Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan or a LIBOR Floating Rate Loan on the date or in the
amount notified by the Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrower shall also pay any
customary out-of-pocket administrative fees charged by such Lender in connection
with the foregoing.
     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

35



--------------------------------------------------------------------------------



 



     3.06 Mitigation Obligations; Replacement of Lenders.
     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.
     3.07 Survival. All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.
ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWINGS
     4.01 Conditions of Initial Borrowing. The obligation of each Lender to make
its initial Borrowing hereunder is subject to satisfaction of the following
conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note at least two Business Days prior to the Closing Date;
     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the authority of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which the
Borrower is a party;

36



--------------------------------------------------------------------------------



 



     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower is duly organized or formed,
and that the Borrower is validly existing and in good standing in its
jurisdiction of organization;
     (v) (i) an opinion of in-house counsel for the Borrower, addressed to the
Administrative Agent and each Lender, in the form of Exhibit E-1 and (ii) an
opinion of Wachtell, Lipton, Rosen, & Katz, special counsel for the Borrower, in
the form of Exhibit E-2;
     (vi) a certificate signed by a Responsible Officer of the Borrower
certifying that there has been no event or circumstance since December 31, 2006,
that has had or could be reasonably expected to have a Material Adverse Effect;
     (vii) a certificate signed by a Responsible Officer of the Borrower
certifying as to the accuracy and completeness of the Acquisition Documents,
copies of which shall be attached thereto, and certifying that the Acquisition
shall have been, or substantially simultaneously with the effectiveness of this
Agreement shall be, consummated;
     (viii) satisfactory evidence that the Existing Credit Facilities shall have
been, or will be substantially contemporaneously with the effectiveness of this
Agreement, terminated and repaid in full;
     (ix) satisfactory evidence that (A) the Five-Year Working Capital Credit
Agreement and (B) the 364-Day Bridge Credit Agreement, dated on or about the
date hereof, by and among the Borrower, Wachovia Bank, National Association, as
administrative agent, and the lenders party thereto shall have been, or will be
substantially contemporaneously with the effectiveness of this Agreement,
consummated; and
     (x) such other documents as the Administrative Agent or the Required
Lenders reasonably may require.
     (b) The Acquisition shall have been, or substantially simultaneously with
the effectiveness of this Agreement shall be, consummated on or before
November 30, 2007 in accordance with the Acquisition Agreement. The Acquisition
Documents shall be reasonably satisfactory to the Arrangers, it being understood
that the Acquisition Agreement dated as of February 19, 2007, as amended by
Amendment No. 1 dated as of April 9, 2007, is satisfactory to the Arrangers. All
conditions precedent to the consummation of the Acquisition shall have been
satisfied or waived (with the prior consent of the Arrangers if the Arrangers
reasonably determine such waiver is materially adverse to the Lenders).
     (c) Any fees required to be paid on or before the Closing Date shall have
been paid.
     (d) Unless waived by the Administrative Agent, the Borrower shall have paid
all reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced two Business Days prior to the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
its reasonable estimate of such fees, charges and disbursements incurred or to

37



--------------------------------------------------------------------------------



 



be incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).
     Without limiting the generality of the provisions of Section 9.04, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
     4.02 Conditions to all Borrowings. The obligation of each Lender to honor
any Request for Borrowing (other than the initial funding on the Closing Date, a
Committed Loan Notice requesting only a conversion of Committed Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:
     (a) All representations and warranties of the Borrower contained in
Article V (except for the representations and warranties contained in
Sections 5.04(c) and 5.05 hereof) that are qualified by materiality shall be
true and correct on and as of the date of such Borrowing, and all
representations and warranties of the Borrower contained in Article V (except
for the representations and warranties contained in Sections 5.04(c) and 5.05
hereof) that are not qualified by materiality shall be true and correct in all
material respects on and as of the date of such Borrowing, except, in each case,
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.
     (b) No Default shall exist, or would result from such proposed Borrowing or
from the application of the proceeds thereof.
     (c) The Administrative Agent shall have received a Request for Borrowing in
accordance with the requirements hereof.
     Each Request for Borrowing (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Borrowing.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Administrative Agent and the
Lenders that:
     5.01 Existence, Qualification and Power. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, is duly qualified to transact business in
every jurisdiction where the failure to qualify would not reasonably be expected
to have a Material Adverse Effect, and has all

38



--------------------------------------------------------------------------------



 



corporate powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted except to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.
     5.02 Authorization; No Contravention; Governmental Authorization. The
execution, delivery and performance by the Borrower of this Agreement, the Notes
and the other Loan Documents (a) are within the Borrower’s corporate powers,
(b) have been duly authorized by all necessary corporate action, (c) require no
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person, except as have
been obtained or made and are in full force and effect, (d) do not violate or
constitute a default under, (i) any provision of applicable law or regulation,
(ii) any material agreement, judgment, injunction, order, decree or other
material instrument binding upon the Borrower or any of its Subsidiaries or
(iii) the Organization Documents of the Borrower, and (e) do not result in the
creation or imposition of any Lien on any of the material assets of the Borrower
or any of its Subsidiaries, except in each case referred to in clauses (d)(i),
(d)(ii) or (e) to the extent such conflict, breach or violation would not
reasonably be expected to have a Material Adverse Effect.
     5.03 Binding Effect. This Agreement constitutes a valid and binding
agreement of the Borrower enforceable in accordance with its terms, and the
Notes and the other Loan Documents, when executed and delivered in accordance
with this Agreement, will constitute valid and binding obligations of the
Borrower enforceable in accordance with their respective terms, provided that
the enforceability hereof and thereof is subject in each case to general
principles of equity and to bankruptcy, insolvency, reorganization, moratorium
and other laws affecting creditors’ rights generally, regardless of whether
considered in a proceeding in equity or at law.
     5.04 Financial Statements; No Material Adverse Effect.
     (a) The audited consolidated balance sheet of VMC and its Consolidated
Subsidiaries for the fiscal year ended December 31, 2006 (i) was prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (ii) fairly presents in all
material respects the financial condition of VMC and its Consolidated
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.
     (b) The unaudited consolidated balance sheet of VMC and its Consolidated
Subsidiaries dated March 31, 2007, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Borrower and its Consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year-end audit adjustments.

39



--------------------------------------------------------------------------------



 



     (c) Since December 31, 2006, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
     5.05 Litigation. Except as disclosed in any SEC filings of the Borrower,
VMC or the Target made prior to the Closing Date, there is no action, suit or
proceeding pending, or to the knowledge of the Borrower threatened in writing,
against the Borrower or any of its Subsidiaries before any court or arbitrator
or any governmental body, which would reasonably be expected to have a Material
Adverse Effect or which in any manner draws into question the validity of or
which involves this Agreement, the Notes or any other Loan Documents.
     5.06 Taxes. There have been filed on behalf of the Borrower and its
Subsidiaries all Federal income tax returns and all other material income,
excise, property and other tax returns which are required to be filed by them
and all taxes due pursuant to such returns or pursuant to any assessment
received by or on behalf of the Borrower or any Subsidiary have been paid,
except those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.
     5.07 ERISA Compliance.
     (a) With respect to each Plan (other than a Multiemployer Plan), the
Borrower and each member of the Controlled Group have fulfilled their
obligations under the minimum funding standards of ERISA and the Code and are in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and have not incurred any material liability to the PBGC
(other than for premiums due but not yet delinquent under Section 4007 of ERISA)
or a Plan (other than a Multiemployer Plan) under Title IV of ERISA (other than
contributions in the ordinary course).
     (b) Neither the Borrower nor any member of the Controlled Group has
incurred any withdrawal liability with respect to any Multiemployer Plan under
Title IV of ERISA that could reasonably be expected to have a Material Adverse
Effect, and no such liability is expected to be incurred that would reasonably
be expected to have a Material Adverse Effect.
     5.08 Margin Regulations; Investment Company Act.
     (a) The Borrower is not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock.
     (b) The Borrower is not and is not required to be registered as an
“investment company” under the Investment Company Act of 1940.
     5.09 Disclosure. No report, financial statement, certificate or other
information furnished in writing by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished), taken as a whole and including the information

40



--------------------------------------------------------------------------------



 



contained in any filings made with the SEC by the Borrower, VMC or the Target,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading at the time made; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time.
     5.10 Compliance with Laws. The Borrower and its Subsidiaries are in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions, executive orders and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
     5.11 Taxpayer Identification Number. The Borrower’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall:
     6.01 Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of income, shareholders’ equity and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all accompanied by a report thereon of a
Registered Public Accounting Firm, with such certification to be free of a going
concern qualification or qualification as to the scope of audit; and
     (b) as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended September 30, 2007), (i) a
consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal quarter and the related statement of income, and
(ii) a statement of cash flows for the portion of the fiscal year ended at the
end of such fiscal quarter, setting forth in each case in comparative form,
respectively, the figures for the corresponding fiscal quarter and the
corresponding portion of the previous fiscal year, all certified (subject to
normal year-end adjustments and the absence of footnotes) as to fairness of
presentation and GAAP by the chief financial officer or the chief accounting
officer of the Borrower.

41



--------------------------------------------------------------------------------



 



     As to any information contained in materials furnished pursuant to
Section 6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, and to the extent that the Borrower
has filed a Form 10K or Form 10Q for the respective financial period with the
SEC, it shall be deemed to have satisfied clauses (a) and (b) above.
     6.02 Certificates; Other Information. Deliver to the Administrative Agent
and each Lender, in form and detail satisfactory to the Administrative Agent and
the Required Lenders:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended September 30, 2007), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;
     (b) promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
and
     (c) promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet, at www.sec.gov; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: upon the request of the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or any Lender that makes a written request to the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Except for Compliance Certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
     The Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material non-

42



--------------------------------------------------------------------------------



 



public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC”, the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor”. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”.
     6.03 Notices. Promptly, but in any event, within five (5) Business Days of
a Responsible Officer of the Borrower becoming aware thereof, notify the
Administrative Agent and each Lender:
     (a) of the occurrence of any Default that is continuing; and
     (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a contractual obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws.
     Each notice pursuant to this Section 6.03 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with reasonable particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
     6.04 Payment of Obligations. Pay and discharge all its material obligations
and liabilities prior to such obligations or liabilities being delinquent,
including all Federal income taxes and all other material tax liabilities,
unless the same are being contested in good faith by appropriate proceedings and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary, except where the failure to so pay, discharge, contest or
maintain reserves would not reasonably be expected to have a Material Adverse
Effect.
     6.05 Preservation of Existence. (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
incorporation except in a

43



--------------------------------------------------------------------------------



 



transaction permitted hereunder; (b) preserve, renew and maintain in full force
and effect its good standing under the Laws of the jurisdiction of its
incorporation, except where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect; and (c) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary in the normal conduct of its business, except to the extent that the
Borrower determines such action is not necessary in the conduct of the business
of the Borrower and its Subsidiaries taken as a whole, or failure to do so would
not reasonably be expected to have a Material Adverse Effect.
     6.06 Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted, and make all
necessary repairs thereto and renewals and replacements thereof, except where
the Borrower determines such action is not necessary in the conduct of the
business of the Borrower and its Subsidiaries taken as a whole, or the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
     6.07 Self-Insurance. Maintain insurance, or adequate reserves in lieu of
insurance, against loss to all property owned by it material to its business in
comparable amounts and against such risks as are usually insured against in the
same general locale by companies of established repute engaged in the same or
similar business.
     6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.
     6.09 Books and Records; Inspection Rights. (a) Keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities sufficient to permit the
preparation of statements in conformity with GAAP; and (b) permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine extracts from its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its officers
and independent public accountants, all at the expense of the Administrative
Agent or such Lender, as applicable, to the extent reasonably requested and at
such reasonable times during normal business hours and upon reasonable advance
notice to the Borrower, but not more frequently than once per every 12 month
period, provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower as often as may be reasonably requested.
     6.10 Use of Proceeds. Use the proceeds of the Borrowings solely (a) for the
payment of amounts payable under the Acquisition Documents as consideration for
the Acquisition, (b) for the payment of fees, commissions and expenses payable
in connection with the Transactions, (c) to refinance all indebtedness
outstanding under the Existing Credit Facilities, (d) to provide liquidity for
ordinary course commercial paper credit facilities to which the Borrower is a
party

44



--------------------------------------------------------------------------------



 



and commercial paper issued by the Borrower on or about the Closing Date the
proceeds of which are used to finance the Acquisition in part, and (e) for
ongoing working capital requirements of the Borrower and its Subsidiaries and
for general corporate purposes.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, or any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, the Borrower
shall not, directly or indirectly:
     7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the date of this Agreement;
     (c) Liens on any asset securing Indebtedness incurred or assumed for the
purpose of financing, refinancing or refunding all or any part of the cost of
acquiring, constructing or improving such asset; provided that such Lien
attaches to such asset concurrently with or within 18 months after the
acquisition or completion of construction thereof;
     (d) Liens on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower and not created in
contemplation of such event;
     (e) Liens existing on any asset prior to the acquisition thereof by the
Borrower and not created in contemplation of such acquisition;
     (f) Liens in favor of any Subsidiary;
     (g) Liens arising out of the refinancing, extension, renewal, refunding or
replacement of any Indebtedness secured by any Lien permitted by any of the
foregoing paragraphs of this Section 7.01; provided that the amount of such
Indebtedness secured by any such Lien is not increased;
     (h) Liens incidental to the conduct of its business or the ownership of its
assets which (i) do not secure Indebtedness and (ii) do not in the aggregate
materially detract from the value of its assets or materially impair the use
thereof in the operation of its business;
     (i) Liens on margin stock (within the meaning of Regulation U issued by the
FRB);
     (j) Liens on Receivables pursuant to a bona fide Receivables
Securitization;
     (k) Liens not otherwise permitted by the foregoing subsections of this
Section 7.01 securing Indebtedness in an aggregate principal amount at any time
outstanding not to exceed 20% of Shareholders’ Equity; and

45



--------------------------------------------------------------------------------



 



     (l) Permitted Encumbrances.
     7.02 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into any other Person (other than the Transactions), provided that the Borrower
may enter into any such transaction with another Person so long as (a) the
Borrower is the surviving entity, or the surviving entity is a Person is
organized under the laws of the United States of America or one of its States or
Commonwealths or the District of Columbia and expressly assumes in writing the
obligations set forth under this Agreement and the other Loan Documents,
(b) such Person is engaged in lines of business substantially similar to those
lines of business conducted by the Borrower on the date hereof or any business
substantially related or incidental thereto or logical extensions thereof,
(c) prior to giving effect to such transaction, each of S&P and Moody’s shall
have delivered to the Administrative Agent a ratings letter indicating that,
after giving effect to such transaction, the Surviving Person shall have a Debt
Rating of not less than BBB-/Baa3, as applicable, and (d) immediately after
giving effect to such transaction, no Default shall have occurred and be
continuing.
     7.03 Sales of Assets. Sell, lease or otherwise transfer all or
substantially all of the assets of the Borrower and its Subsidiaries taken as a
whole, unless (a) such sale, lease or other transfer is to the Borrower or a
Wholly Owned Subsidiary, or (b) such sale or other transfer consists of the sale
of Receivables pursuant to a Receivables Securitization.
     7.04 Dissolution. Suffer or permit the dissolution or liquidation of any
Significant Subsidiary, except (a) in connection with a corporate reorganization
of the Borrower permitted by Section 7.02, or (b) in connection with the sale of
a Subsidiary or its assets permitted pursuant to Section 7.03.
     7.05 Use of Proceeds. Use the proceeds of any Borrowing, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
     7.06 Ratio of Consolidated Debt to Total Capitalization. Permit the ratio
of Consolidated Debt to Total Capitalization at any time to be greater than 0.65
to 1.00; provided, however, that if in connection with a Specified Acquisition,
(i) Consolidated Debt has increased as a result of such Specified Acquisition
from the amount thereof immediately prior to such Specified Acquisition and
(ii) the Administrative Agent has received a Specified Acquisition Notice within
ten days after consummation of such Specified Acquisition, then, for a period of
180 consecutive days following the consummation of such Specified Acquisition,
the additional Consolidated Debt incurred or assumed in connection with such
Specified Acquisition shall be excluded from Consolidated Debt for purposes of
calculating the ratio of Consolidated Debt to Total Capitalization so long as
such ratio, if calculated without such exclusion, would not exceed 0.75 to 1.00;
provided further however, that such additional Consolidated Debt shall not be
excluded from such ratio if in connection with the related Specified
Acquisition, the Borrower’s Debt Rating is suspended, withdrawn or reduced to
below the Reference Level. For purposes of calculating the ratio of Consolidated
Debt to Total Capitalization, Consolidated Debt shall

46



--------------------------------------------------------------------------------



 



exclude Hybrid Securities to the extent such excluded amount does not exceed 15%
of Total Capitalization at such time.
     For purposes of this Section 7.06:
     (a) “Hybrid Securities” means long-term securities issued by either the
Borrower or any Subsidiary thereof that (i) are contractually subordinated to
senior indebtedness, (ii) mature at least ten years after the issuance thereof,
(iii) allow the issuer to temporarily defer the payment of interest, and
(iv) receive some degree of equity classification by S&P at the time such
securities were issued;
     (b) “Reference Level” means a Debt Rating of BBB or better by S&P or Baa2
or better by Moody’s; provided that if only one of the foregoing Debt Ratings is
satisfied, the other Debt Rating is not lower than BBB- by S&P or Baa3 by
Moody’s;
     (c) a “Specified Acquisition” means any acquisition by the Borrower or a
Subsidiary of the Borrower of any Person (the “Specified Acquisition Target”)
(or substantially all of the assets of any Person or division thereof), that
(x) is engaged in lines of business substantially similar to those lines of
business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto or logical extensions
thereof and (y) such Specified Acquisition Target’s board of directors have not
objected to such acquisition; and
     (d) a “Specified Acquisition Notice” means a notice delivered by the
Borrower notifying the Administrative Agent of a Specified Acquisition and
stating that the conditions in clauses (i) and (ii) to the proviso to the first
sentence of Section 7.06 above have been satisfied.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01 Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower fails to pay (i) when and as due and payable,
any amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due, any interest on any Loan, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or
     (b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01 (within 15 days after any
financial statements required to be delivered under Section 6.01 are due), 6.03,
6.05 (with respect to existence only), 6.09(b) or 6.10 or Article VII; or
     (c) Other Defaults. The Borrower shall fail to observe or perform any
covenant or agreement contained in this Agreement (other than those covered by
subsection (a) or (b) above) and such failure shall not have been cured within
30 days after the earlier to occur of (i) written

47



--------------------------------------------------------------------------------



 



notice thereof has been given to the Borrower by the Administrative Agent at the
request of any Lender and (ii) a Responsible Officer otherwise becomes aware of
any such failure; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect in any material respect when
made or deemed made; or
     (e) Cross-Default. (i) The Borrower shall fail to make any payment in
respect of Indebtedness under any Working Capital Credit Facility which results
in the acceleration of the maturity of such Indebtedness; or (ii) the Borrower
or any Significant Subsidiary that is a Wholly Owned Subsidiary shall fail to
make any payment in respect of Indebtedness, SWAP Obligations or Synthetic Lease
Obligations (other than the Notes) if the aggregate amount of such payment is
equal to or greater than $25,000,000 when due (after any applicable grace
period); or (iii) any Significant Subsidiary that is a Partially Owned
Subsidiary shall fail to make any payment in respect of Indebtedness, SWAP
Obligations or Synthetic Lease Obligations, in each case that are Guaranteed by
the Borrower, if the aggregate amount of such payment is equal to or greater
than $25,000,000 when due (after any applicable grace period); or (iv) any event
or condition shall occur which results in the acceleration of the maturity of
Indebtedness, SWAP Obligations or Synthetic Lease Obligations in the aggregate
outstanding (other than the Notes) equal to or greater than $100,000,000 of the
Borrower or any Significant Subsidiary that is a Wholly Owned Subsidiary
(including, without limitation, any required mandatory prepayment or “put” of
such Indebtedness to the Borrower or any Significant Subsidiary that is a Wholly
Owned Subsidiary) or enables (or, with the giving of notice or lapse of time or
both, would enable) the holders of such Indebtedness, SWAP Obligations or
Synthetic Lease Obligations (or commitment with respect thereto) or any Person
acting on such holders’ behalf to accelerate the maturity thereof or terminate
any such commitment (including, without limitation, any required mandatory
prepayment or “put” of such Indebtedness to the Borrower or any Significant
Subsidiary that is a Wholly Owned Subsidiary); or (v) any event or condition
shall occur which results in the acceleration of the maturity of Indebtedness,
SWAP Obligations or Synthetic Lease Obligations in the aggregate outstanding
(other than the Notes) of any Significant Subsidiary that is a Partially Owned
Subsidiary the Guaranteed Amount of which is equal to or greater than
$100,000,000 (including, without limitation, any required mandatory prepayment
or “put” of such Indebtedness to any Significant Subsidiary that is a Partially
Owned Subsidiary) or enables (or, with the giving of notice or lapse of time or
both, would enable) the holders of such Indebtedness, SWAP Obligations or
Synthetic Lease Obligations (or commitment with respect thereto) or any Person
acting on such holders’ behalf to accelerate the maturity thereof or terminate
any such commitment (including, without limitation, any required mandatory
prepayment or “put” of such Indebtedness to any Significant Subsidiary that is a
Partially Owned Subsidiary); or
     (f) Insolvency Proceedings, Etc. The Borrower or any of its Significant
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any substantial part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and

48



--------------------------------------------------------------------------------



 



the appointment continues undischarged or unstayed for 60 calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any substantial part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or
     (g) Inability to Pay Debts; Attachment. (i) The Borrower or any Significant
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or a substantial
part of the property of any such Person and is not released, vacated, discharged
or fully bonded within 30 days after its issue or levy; or
     (h) Judgments. One or more judgments or orders for the payment of money in
an aggregate amount in excess of $100,000,000 shall be rendered against the
Borrower or any Subsidiary and such judgment or order shall continue unsatisfied
and unstayed for a period of 30 days (i) after the entry of any such judgment or
order, or (ii) after any appeal in good faith of such judgment or order so long
as during such appeal any execution of such judgment or order is stayed; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Plan or
Multiemployer Plan which has resulted or is reasonably likely to result in
liability of the Borrower under Title IV of ERISA to the Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $100,000,000; or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $100,000,000.
     8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower; and
     (c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable,
without further act of the Administrative Agent or any Lender.

49



--------------------------------------------------------------------------------



 



     8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and other Obligations, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.
     9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with

50



--------------------------------------------------------------------------------



 



the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
     9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have

51



--------------------------------------------------------------------------------



 



been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
     9.05 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then,
unless other arrangements satisfactory to the Administrative Agent have been
made, such resignation shall nonetheless become effective in accordance with
such notice and (1) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents and
(2) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties

52



--------------------------------------------------------------------------------



 



in respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
     9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Bookrunners, Joint Lead Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
     9.09 Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization,

53



--------------------------------------------------------------------------------



 



arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.
ARTICLE X.
MISCELLANEOUS
     10.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower, shall be effective unless in writing signed by the Required Lenders
and the Borrower and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any condition set forth in Section 4.01(a) without the written
consent of each Lender;
     (b) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate;
     (e) change Section 2.13 or Section 8.03 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender; or
     (f) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting

54



--------------------------------------------------------------------------------



 



Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.
     10.02 Notices; Effectiveness; Electronic Communication.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
     (i) if to the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
     Notices sent by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
sent by telecopier shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

55



--------------------------------------------------------------------------------



 



     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrower and the Administrative
Agent may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Administrative
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.
     (e) Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, except
to the extent that such losses, claims, expenses or liabilities are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the gross negligence or willful misconduct of such Related
Party. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
     10.03 No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or

56



--------------------------------------------------------------------------------



 



partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     10.04 Expenses; Indemnity; Damage Waiver.
     (a) Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.
     (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, penalty, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
penalties, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by

57



--------------------------------------------------------------------------------



 



it to the Administrative Agent (or any sub-agent thereof) or any Related Party
of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence of willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.
     10.05 Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

58



--------------------------------------------------------------------------------



 



     10.06 Successors and Assigns.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

59



--------------------------------------------------------------------------------



 



     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to be
a Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
     Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment

60



--------------------------------------------------------------------------------



 



and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that adversely affects such Participant. Subject to subsection (e)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

61



--------------------------------------------------------------------------------



 



     (g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature”, and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or any of its Affiliates
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.
     For purposes of this Section, “Information” means all information received
from the Borrower or any Subsidiary relating to the Borrower or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
     Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

62



--------------------------------------------------------------------------------



 



     10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness. The
rights of each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have. Each Lender agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
     10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
     10.10 Counterparts; Integration; Effectiveness. This Agreement and the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and the other Loan Documents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement and the other Loan
Documents shall become effective when they shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement and any other Loan Document by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement and
the other Loan Documents.
     10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and shall continue
in full force and effect as long as any Loan or any

63



--------------------------------------------------------------------------------



 



other Obligation hereunder shall remain unpaid or unsatisfied; provided that
such representations and warranties shall only be made or deemed made as of the
dates explicitly required herein or therein. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender.
     10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
     10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     10.14 Governing Law; Jurisdiction; Etc.
     (a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.

64



--------------------------------------------------------------------------------



 



     (b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF
THE OTHER PARTIES HERETO OR THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.
     (c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
     10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF

65



--------------------------------------------------------------------------------



 



LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
     10.16 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Administrative Agent and the Arrangers,
on the other hand, the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification thereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent nor the Arrangers has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent or
any Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent nor any
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and each Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor any Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and each Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent
and each Arranger with respect to any breach or alleged breach of agency or
fiduciary duty.
     10.17 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, following a request by the Administrative Agent or any Lender,
provide all

66



--------------------------------------------------------------------------------



 



documentation and other information that the Administrative Agent or such Lender
reasonably requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
[Signature pages follow.]

67



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

                  BORROWER:    
 
                VIRGINIA HOLDCO, INC.    
 
           
 
  By:   /s/ Daniel F. Sansone
 
   
 
  Name:   Daniel F. Sansone    
 
  Title:   President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as Administrative         Agent    
 
           
 
  By:   /s/ W. Thomas Barnett
 
   
 
  Name:   W. Thomas Barnett    
 
  Title:   Senior Vice President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender, L/C         Issuer and
Swing Line Lender    
 
           
 
  By:   /s/ W. Thomas Barnett
 
   
 
  Name:   W. Thomas Barnett    
 
  Title:   Senior Vice President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NATIONAL         ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Andrew G. Payne
 
   
 
  Name:   Andrew G. Payne    
 
  Title:   Director    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as a Lender    
 
           
 
  By:   /s/ Anthony W. White
 
   
 
  Name:   Anthony W. White    
 
  Title:   Vice President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  REGIONS BANK    
 
           
 
  By:   /s/ David A. Simmons
 
    
 
  Name:   David A. Simmons    
 
  Title:   Senior Vice President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  UBS LOAN FINANCE LLC    
 
           
 
  By:   /s/ David B. Julie
 
   
 
  Name:   David B. Julie    
 
  Title:   Associate Director    
 
           
 
  By:   /s/ Mary E. Evans
 
   
 
  Name:   Mary E. Evans    
 
  Title:   Associate Director    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  William Street Commitment         Corporation (Recourse only
to the Assets
of William Street Commitment Corporation)            
 
           
 
  By:   /s/ Mark Walton
 
   
 
  Name:   Mark Walton    
 
  Title:   Assistant Vice-President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  CITICORP USA INC.    
 
           
 
  By:   /s/ Jeffrey A. Neikirk
 
   
 
  Name:   Jeffrey A. Neikirk    
 
  Title:   Managing Director    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  MIZUHO CORPORATE BANK, LTD.    
 
           
 
  By:   /s/ Raymond Ventura
 
   
 
  Name:   Raymond Ventura    
 
  Title:   Deputy General Manager    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC    
 
           
 
  By:   /s/ L. Peter Yetman
 
   
 
  Name:   L. Peter Yetman    
 
  Title:   Senior Vice President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI UFJ,         LTD., NEW YORK
BRANCH    
 
           
 
  By:   /s/ Mary Coseo
 
   
 
  Name:   Mary Coseo    
 
  Title:   Authorized Signatory    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  THE NORTHERN TRUST COMPANY    
 
           
 
  By:   /s/ Thomas Hasenauer
 
   
 
  Name:   Thomas Hasenauer    
 
  Title:   Vice President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, NATIONAL         ASSOCIATION    
 
           
 
  By:   /s/ Alex Idichandy
 
   
 
  Name:   Alex Idichandy    
 
  Title:   Regional Vice President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK    
 
           
 
  By:   /s/ Brian J. Blomeke
 
   
 
  Name:   Brian J. Blomeke    
 
  Title:   Assistant Vice President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK    
 
           
 
  By:   /s/ Robert Maddox
 
   
 
  Name:   Robert Maddox    
 
  Title:   Vice President    
 
           
 
           

Virginia Holdco, Inc.
2007 364-Day Credit Agreement
Signature Page

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS AND
APPLICABLE PERCENTAGES

                              Applicable   Lender   Commitment     Percentage  
Bank of America, N.A.
  $ 60,000,000.00       12.000000000 %
 
               
Wachovia Bank, National Association
  $ 60,000,000.00       12.000000000 %
 
               
JPMorgan Chase Bank, N.A.
  $ 58,750,000.00       11.800000000 %
 
               
Regions Bank
  $ 50,000,000.00       10.000000000 %
 
               
UBS Loan Finance LLC
  $ 50,000,000.00       10.000000000 %
 
               
William Street Commitment Corporation (Recourse only to the Assets of William
Street Commitment Corporation)
  $ 37,500,000.00       7.500000000 %
 
               
Citicorp USA Inc.
  $ 31,250,000.00       6.300000000 %
 
               
Mizuho Corporate Bank, Ltd.
  $ 31,250,000.00       6.300000000 %
 
               
The Royal Bank of Scotland plc
  $ 25,000,000.00       5.000000000 %
 
               
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 25,000,000.00       5.000000000 %
 
               
The Northern Trust Company
  $ 18,750,000.00       3.800000000 %
 
               
Wells Fargo Bank, National Association
  $ 18,750,000.00       3.800000000 %
 
               
Fifth Third Bank
  $ 18,750,000.00       3.800000000 %
 
               
SunTrust Bank
  $ 15,000,000.00       3.000000000 %
 
           
 
               
Total
  $ 500,000,000.00       100.000000000 %

S-1



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date:                     ,           

To:   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain 364-Day Credit Agreement, dated as of
November 16, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Virginia Holdco, Inc., a
New Jersey corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
     The undersigned hereby requests (select one):
o A Borrowing of Committed Loans            o A conversion or continuation of
Committed Loans

  1.   On                                                             (a
Business Day).     2.   In the amount of
$                                        .     3.   Comprised of
                                                            .
                        [Type of Committed Loan requested]     4.   For
Eurodollar Rate Loans: with an Interest Period of                      months.

     The Committed Borrowing, if any, requested herein complies with the
provisos to the first sentence of Section 2.01 of the Agreement.

                  VIRGINIA HOLDCO, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Form of Committed Loan Notice

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B-1
FORM OF BID REQUEST

To:   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain 364-Day Credit Agreement, dated as of
November 16, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Virginia Holdco, Inc., a
New Jersey corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent.
     The Lenders are invited to make Bid Loans:

  1.   On                      (a Business Day).     2.   In an aggregate amount
not exceeding $                     (with any sublimits set forth below).     3.
  Comprised of (select one):         o Bid Loans based on Absolute Rate
                     o Bid Loans based on Eurodollar Rate

          Bid Loan   Interest Period   Maximum principal No.   requested  
amount requested
1
                      days/mos   $                                        
 
       
2
                      days/mos   $                                        
 
       
3
                      days/mos   $                                        

     The Bid Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.03(a) of the Agreement.
     The Borrower authorizes the Administrative Agent to deliver this Bid
Request to the Lenders. Responses by the Lenders must be in substantially the
form of Exhibit B-2 to the Agreement and must be received by the Administrative
Agent by the time specified in Section 2.03 of the Agreement for submitting
Competitive Bids.

                  VIRGINIA HOLDCO, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Form of Bid Request

B-1-1



--------------------------------------------------------------------------------



 



EXHIBIT B-2
FORM OF COMPETITIVE BID
                                        ,                     

To:   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain 364-Day Credit Agreement, dated as of
November 16, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among Virginia Holdco, Inc., a
New Jersey corporation (the “Borrower”), the Lenders from time to time party
thereto, Bank of America, N.A., as Administrative Agent.
     In response to the Bid Request dated                     , 20          ,
the undersigned offers to make the following Bid Loan(s):

  1.   Borrowing
date                                                            (a Business
Day).     2.   In an aggregate amount not exceeding
$                                        (with any sublimits set forth below).  
  3.   Comprised of:

                          Absolute Rate Bid     Interest Period       or
Eurodollar Bid Loan No.   offered   Bid Maximum   Margin Bid*
1
                       days/mos   $                       (- +)
                    %
 
           
2
                       days/mos   $                       (- +)
                    %
 
           
3
                       days/mos   $                       (- +)
                    %

             Contact Person:    Telephone:  

                  [LENDER]    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

******************************************************************************
 

*   Expressed in multiples of 1/100th of a basis point.

Form of Competitive Bid

B-2-1



--------------------------------------------------------------------------------



 



     THIS SECTION IS TO BE COMPLETED BY THE BORROWER IF IT WISHES TO ACCEPT ANY
OFFERS CONTAINED IN THIS COMPETITIVE BID:
     The offers made above are hereby accepted in the amounts set forth below:

          Principal Amount Bid Loan No.   Accepted
 
  $ 
 
   
 
  $ 
 
   
 
  $ 

          VIRGINIA HOLDCO, INC.    
 
       
By:
       
 
       
Name:
       
 
       
Title:
       
 
       
 
       
Date:
       
 
       

Form of Competitive Bid

B-2-2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF NOTE
                    
     FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay
to                                                              or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Loan from time to time made
by the Lender to the Borrower under that certain 364-Day Credit Agreement, dated
as of November 16, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.
     The Borrower promises to pay interest on the unpaid principal amount of
each Loan from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.
     This Note is one of the Notes referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
     The Borrower, for itself, its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

                  VIRGINIA HOLDCO, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Form of Note

C-1



--------------------------------------------------------------------------------



 



LOANS AND PAYMENTS WITH RESPECT THERETO

                                          Amount of                        
Principal   Outstanding         Type of   Amount of   End of   or Interest  
Principal         Loan   Loan   Interest   Paid This   Balance   Notation Date  
Made   Made   Period   Date   This Date   Made By                              
                                                                               
                                                                               
                                                             

Form of Note

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:                     ,           

To:   Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
     Reference is made to that certain 364-Day Credit Agreement, dated as of
November 16, 2007 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Virginia Holdco, Inc., a
New Jersey corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.
     The undersigned Responsible Officer hereby certifies as of the date hereof
that he/she is the                                                             
of the Borrower, and that, as such, he/she is authorized to execute and deliver
this Certificate to the Administrative Agent on the behalf of the Borrower, and
that:
[Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
     2. The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.
     3. A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
Form of Compliance Certificate

D-1



--------------------------------------------------------------------------------



 



[select one:]
     [to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]
—or—
     [the following covenants or conditions have not been performed or observed
and the following is a list of each such Default and its nature and status:]
     4. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,           .

                  VIRGINIA HOLDCO, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Form of Compliance Certificate

D-2



--------------------------------------------------------------------------------



 



For the Quarter/Year ended                                          (“Statement
Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
Section 7.06 – Ratio of Consolidated Debt to Total Capitalization.

         
A.
  Consolidated Debt of the Borrower and its Consolidated Subsidiaries at
Statement Date:   $                              
B.
  Total Capitalization of the Borrower and its Consolidated Subsidiaries at
Statement Date:              
 
  1. Shareholders’ Equity at Statement Date:   $                              
 
  2. Consolidated Debt (Line A. above):   $                              
 
  3. Total Capitalization (Lines B.1. + B.2.):   $                              
C.
  Ratio of Consolidated Debt to Total Capitalization (Line A. ÷ Line B.3.):  
$                    

      Maximum Permitted:   0.65 to 1.0

Form of Compliance Certificate

D-3




--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each] Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, [the][each] Assignor hereby irrevocably sells
and assigns to [the Assignee][the respective Assignees], and [the][each]
Assignee hereby irrevocably purchases and assumes from [the Assignor][the
respective Assignors], subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clause (i) above (the rights and obligations
sold and assigned pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

1.   Assignor[s] :                                                             

 

2   For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.   3   Select as appropriate.   4   Include bracketed
language if there are either multiple Assignors or multiple Assignees.

Form of Assignment and Assumption

E-1



--------------------------------------------------------------------------------



 



2.   Assignee[s]:                                                             
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]  
3.   Borrower: Virginia Holdco, Inc., a New Jersey corporation   4.  
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement   5.   Credit Agreement: 364-Day Credit Agreement, dated as
of November 16, 2007, among Virginia Holdco, Inc., a New Jersey corporation, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent   6.   Assigned Interest:

                                      Aggregate                         Amount
of   Amount of   Percentage             Facility   Commitment   Commitment  
Assigned of   CUSIP Assignor[s]5   Assignee[s]6   Assigned7   for all Lenders8  
Assigned   Commitment9   Number
 
                             $                       $                      
                    %    
 
                       
 
                             $                       $                      
                    %    
 
                       
 
                             $                       $                      
                    %    

[7.   Trade Date:                                         ] 10

Effective Date:                     , 20           [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 

5   List each Assignor, as appropriate.   6   List each Assignee, as
appropriate.   7   Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g. “Revolving Credit Commitment”, etc.).   8   Amounts in this
column and in the column immediately to the right to be adjusted by the
counterparties to take into account any payments or prepayments made between the
Trade Date and the Effective Date.   9   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.   10   To be
completed if the Assignor and the Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

Form of Assignment and Assumption

E-2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

          [Consented to and] 11 Accepted:     BANK OF AMERICA, N.A., as
Administrative Agent    
 
       
By:
       
 
       
 
  Title:    
 
        [Consented to:] 12    
 
        VIRGINIA HOLDCO, INC.    
 
       
By:
       
 
       
 
  Title:    

 

11   To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.   12   To be added only if the consent of the
Borrower and/or other parties is required by the terms of the Credit Agreement.

Form of Assignment and Assumption

E-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
364-Day Credit Agreement, dated as of November 16, 2007 among Virginia Holdco,
Inc., a New
Jersey corporation, as Borrower, Bank of America, N.A., as Administrative Agent,
and the
Lenders party thereto
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1. Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
          1.2. Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to receipt of such
consents as may be required under the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type presented
by [the][such] Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire [the][such] Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
Form of Assignment and Assumption

E-4



--------------------------------------------------------------------------------



 



shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][relevant] Assignee for amounts which have accrued from and
after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
Form of Assignment and Assumption

E-5



--------------------------------------------------------------------------------



 



EXHIBIT F-1
FORM OF BORROWER OPINION
See attached.
Form of Borrower Opinion

F-1-1



--------------------------------------------------------------------------------



 



EXHIBIT F-2
FORM OF SPECIAL COUNSEL TO BORROWER OPINION
See attached.
Form of Special Counsel to Borrower Opinion

F-2-1